UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2199


WANDA J. BURKS,

                    Plaintiff - Appellant,

             v.

JAMES RODGER, Norfolk Neighborhood Development; CLEVE CHAPPELL;
DAVID FIRNSTALH; JOSH HAIGHT; RONALD LEE; NORFOLK
REDEVELOPMENT AND HOUSING AUTHORITY, Renovation Department,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:17-cv-00390-MSD-RJK)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda J. Burks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wanda J. Burks appeals the district court’s order dismissing her civil action for

lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3). * We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Burks v. Rodger, No. 2:17-cv-00390-MSD-RJK (E.D. Va.

Sept. 13, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




       *
         Although the district court dismissed the action without prejudice, the district
court’s order is a final appealable order under Goode v. Cent. Va. Legal Aid Soc’y, Inc.,
807 F.3d 619, 623 (4th Cir. 2015), and Martin v. Duffy, 858 F.3d 239, 247 (4th Cir. 2017)
(“repeated, ineffective attempts at amendment suggest that further amendment of the
complaint would be futile”).


                                           2